McCarthy, J.
This is an appeal from a verdict for the defendants rendered at a trial and from an order allowing an extra allowance to the defendants, granted not at the time of the rendering of the verdict, hut granted by the trial justice at the same term, and I think shortly after the verdict was rendered, and that, too, without the Other side being present. We think that the granting of the extra allowance in the manner herein described was within the sound discretion of the court, and was proper.
We think, too, that the verdict should not be disturbed, inasmuch as the questions were properly submitted to the jury.
We do not observe any reversible error committed by the trial justice. Judgment must, therefore, be' affirmed, with costs and disbursements.
O’Dwyer, J., concurs.
Judgment affirmed, with costs.